                Case 3:20-cv-00822-LEK-ML Document 73 Filed 09/15/21 Page 1 of 1




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                                         DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU


                                               Writer Direct: (518) 776-2293

                                                      September 15, 2021


       Hon. Miroslav Lovric, U.S. Magistrate Judge (via ECF)
       Federal Building and U.S. Courthouse
       15 Henry Street
       Binghamton, NY 13901

       Re:      Young America's Foundation et al v. Stenger et al
                Northern District of New York – 20-cv-822 (LEK)(ML)
                OAG # XX-XXXXXXX-L1

       Dear Judge Lovric:

                This office represents Defendants John Pelletier, Brian Rose and Harvey Stenger.

              Defendants write to request an extension to respond to serve an Answer. I requested
       consent from Plaintiffs’ counsel to set a response date for early October. Plaintiffs’ counsel will
       consent to September 30, 2021.

               Defendants request an extension until October 7, 2021, due to scheduling conflicts during
       the prior week.

                Thank you for your kind consideration to this request.

                                                                       Very truly yours,
                                                                       s/ John F. Moore
                                                                       John F. Moore
                                                                       Assistant Attorney General
                                                                       Bar Roll No. 105188

       cc (via ECF): All Counsel.




                    THE CAPITOL, ALBANY, NY 12224 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                            WWW.AG.NY.GOV
